DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

a correction unit configured to perform correction in claim 2;
a power supply unit configured to supply power in claims 5 and 9;
and an operation unit configured to allow setting of an operation in claims 5 and 9.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1, 2, 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,068,871 issued to Yamamoto et a. (“Yamamoto”) in view of JP 2003-035612 by Nukui et al. (“Nukui”) listed in the IDS dated 2/24/2020 and JP 2002-062178 by Seto (“Seto”) listed in the IDS dated 2/24/2020.

As for claim 1, Yamamoto discloses a flow rate measurement device for detecting a flow rate of measurement target fluid flowing through a main flow path (21), the flow rate measurement device comprising:
a sub flow path portion (3) branched from the main flow path;
a heater (81) provided in the sub flow path portion (3) and configured to heat the measurement target fluid;
a plurality of temperature detectors (82, 83) provided in the sub flow path portion (3) and arranged with the heater (81) interposed in between in a flow direction of the measurement target fluid (see Fig. 3b), the plurality of temperature detectors being configured to detect a temperature of the measurement target fluid (col. 9, lines 1-5).
Yamamoto does not disclose a first converter as recited.

It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the flow rate measurement device of Yamamoto by including the converter in order to accurately measure the combustion heat flow rate and energy used (Nukui: Abstract and paragraphs [0001], [0006]).
Yamamoto as modified by Nukui does not disclose a second converter and a conversion adjuster as recited.
However, Seto discloses a second converter (102/302) configured to convert an output of a temperature detector into a volume flow rate of a measurement target fluid flowing through the main flow path (paragraphs [0021], [0027]-[0039] and [0044] of the English translation); and
a conversion adjuster (102/302) configured to adjust whether to output a heat flow rate, a heat quantity, a volume flow rate, or a combination thereof (paragraphs [0016] and [0030]), in converting an output of the temperature detector into the heat flow rate or the heat quantity of the measurement target fluid flowing through the main flow path (paragraphs [0016], [0027]-[0039] and [0044]).  Note, since the claim recites a heat flow rate and a heat quantity in the alternative earlier in the claim, the broadest reasonable interpretation of the claim does not require the conversion adjuster to be able to output both a heat flow rate and a heat quantity.

	Yamamoto as modified by Nukui and Seto discloses a second converter (Nukui: 200, paragraphs [0033], [0043]; and Seto: 102/302) configured to convert the difference in outputs of the plurality of temperature detectors (Nukui: paragraphs [0033] and [0043]) into a volume flow rate of a measurement target fluid flowing through the main flow path (Seto: paragraphs [0021], [0027]-[0039] and [0044]); and
a conversion adjuster (Seto: 102/302) configured to adjust whether to output a heat flow rate, a heat quantity, a volume flow rate, or a combination thereof (Seto: paragraphs [0016] and [0030]), in converting the difference in outputs of the plurality of temperature detectors (Nukui: paragraphs [0033] and [0043]) into the heat flow rate or the heat quantity of the measurement target fluid flowing through the main flow path (Seto: paragraphs [0016], [0027]-[0039] and [0044]).

As for claim 2, Yamamoto as modified by Nukui discloses that the first converter (Nukui: 200) has a correction unit (Nukui: 200) configured to perform correction such that a relationship between a difference in outputs of the plurality of temperature detectors and a heat flow rate or a heat quantity of measurement target fluid flowing through the main flow path becomes a straight line (Nukui: paragraphs [0033] and [0043]).

As for claims 4 and 7, Yamamoto as modified by Nukui discloses:
the flow rate measurement device according to claims 1 and 2 (see the rejection of claims 1 and 2 above);
a display (Nukui: 400) configured to display the heat flow rate or the heat quantity converted by the first converter; and
an integrated controller (Nukui: 200) configured to control the flow rate measurement device and the display.

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,068,871 issued to Yamamoto et a. (“Yamamoto”) in view of JP 2003-035612 by Nukui et al. (“Nukui”) listed in the IDS dated 2/24/2020 and JP 2002-062178 by Seto (“Seto”) listed in the IDS dated 2/24/2020 as applied to claims 1 and 2, further in view of U.S. Patent 6,983,214 issued to Hiraizumi et al. (“Hiraizumi”).

As for claims 5 and 9, Yamamoto as modified by Nukui and Seto discloses all the limitations of the claimed invention including the flow rate measurement device according to claims 1 and 2 (see the rejection of claims 1 and 2 above), 
a display (Nukui: 400) configured to display the heat flow rate or the heat quantity measured by the flow rate measurement device;
an integrated controller (Nukui: 200) configured to control the flow rate measurement device and the display;

an operation unit (Nukui: 600) configured to allow setting of an operation of the flow rate measurement device from outside the casing.
except a casing as recited.
However, Hiraizumi discloses a casing (2) configured to accommodate a flow rate measurement device (8), a display (LCD, 52), and an integrated controller (34, 44).
Hiraizumi and the Yamamoto-Nukui-Seto combination include each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill in the art could have combined the casing, flow measurement device, display and integrated controller by placing the flow measurement device, display and integrated controller of the Yamamoto-Nukui combination inside the casing of Hiraizumi as suggested by Figs. 2 and 3 of Hiraizumi, and that in combination, the casing, flow measurement device, display and integrated controller merely perform the same functions as each does separately.  Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the flow measurement device of Yamamoto, Nukui and Seto to include the casing as disclosed by Hiraizumi to achieve the predictable result of protecting the flow measurement device, display and integrated controller from the environment.

Response to Arguments
Applicant's arguments filed 7/30/2021 have been fully considered but they are not persuasive.
On page 9 of the Remarks, Applicant argues that Seto does not rely on temperature in any regard.  The examiner respectfully disagrees.  Seto discloses the relationship between heat flow and temperature in the  equation of paragraphs [0021]-[0023]].  
On page 9 of the Remarks, Applicant argues that Seto does not disclose a conversion adjuster that is configured to adjust … in converting the difference in outputs.  However, the examiner notes that the combination of Yamamoto, Nukui and Seto discloses this limitation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853